Citation Nr: 1439218	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-30 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a left eye injury with corneal scar, status post irridectomy and cataract, rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from February 1970 to September 1971, including a period of active duty for training with the National Guard.  
	
This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is in the Veteran's file. 

In December 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In March 2014, the RO issued a rating decision granting service connection for residuals of a right knee injury, which had previously been on appeal after being denied by the RO's October 2008 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, it is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran submitted a claim for entitlement to a total disability rating due to individual unemployability (TDIU) in February 2011.  A claim for TDIU exists as part of a claim for an increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA can, however, specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  Here, the record reflects that during the course of the current appeal, entitlement to TDIU was denied in rating decisions of April 2012 and August 2013.  The Veteran did not file a notice of disagreement with either decision and the Board finds the TDIU rating claim was separately adjudicated and is not subject to further review in this decision.  

FINDING OF FACT

The service-connected residuals of a left eye injury are manifested by corneal scar, status post irridectomy and cataract, and visual acuity of light perception only.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent for the service-connected residuals of a left eye injury with corneal scar, status post irridectomy and cataract have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.383(a)(1), 4.3, 4.75(c)(d), 4.76(b), 4.79, Diagnostic Code 6064, 4.118 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of March 2007 and June 2007 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an August 2014 supplemental statement of the case.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in October 2008, October 2011, January 2013, and in January 2014.  The examinations are adequate for rating purposes because they contain a discussion of the pertinent medical history as well as clinical findings sufficient for the Board to decide the claims.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a).  

The Veteran's left eye disability rating is rated under 38 C.F.R. § 4.79, DC 6064.  He has been assigned a 30 percent rating for his loss of visual acuity in the left eye.

Under Diagnostic Code 6064, a 30 percent rating is assigned for no more than light perception in one eye and 20/40 vision in the other eye.  Higher ratings are warranted with no more than light perception in one eye as follows: 40 percent for 20/50 vision in the other eye; 50 percent for 20/70 vision in the other eye; 60 percent rating for 20/100 vision in the other eye; 70 percent for 20/200 vision in the other eye; 80 percent rating for 15/200 vision in the other eye; 90 percent rating for 10/200 vision in the other eye; and 100 percent for 5/200 vision in the other eye.  38 C.F.R. § 4.79, DC 6064. 

When only one eye is service-connected, subject to the provisions of 38 C.F.R. § 3.383(a), the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  

The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800).  38 C.F.R. § 4.75(d).

The medical records and the October 2008, October 2011, January 2013, and January 2014 VA examination reports reflect that the Veteran suffered trauma to his left eye globe in service which was surgically repaired.  Many years after service, the Veteran's left eye vision began to decrease.  At his VA examination in October 2008, the left eye vision was severely reduced to counting fingers only due to a dense cataract.  The Veteran underwent cataract surgery in April 2010 and his vision improved after the surgery, initially to 20/100 but then decreased to 20/400, and gradually decreased further to counting fingers.  

The October 2011 VA examiner indicated that there was no clinical finding to explain the decreased vison in the left eye even after the cataract surgery.  

At the January 2013 VA examination, the examiner noted that the vision decrease was attributed to an irregular astigmatism due to the history of traumatic injury.  

The January 2014 VA examiner opined that the gradual loss of vison in the left eye after cataract surgery remains unclear.

At the October 2008 VA examination, the left eye visual acuity was 'count finger only' due to a dense cataract.  The October 2011 report shows best corrected vision was 5/200.  The January 2013 and January 2014 VA examiners noted that the Veteran's left eye vision is limited to no more than light perception.

The Veteran's service-connected left eye disability does not warrant a higher rating when evaluated on the basis of his visual impairment.  The visual acuity of the service-connected left eye vision is light perception only.  The visual acuity of the Veteran's non service-connected right eye is considered to be 20/40 for the purposes of evaluating visual impairment.  Applying these levels of visual impairment to the applicable rating criteria results in the current 30 percent rating.  38 C.F.R. § 4.79, DC 6064.  Further, as there is no anatomical loss of the eye, the Veteran's 30 percent rating is the maximum rating available for visual impairment of one eye.  38 C.F.R. § 4.75(d).

The Board has considered whether a higher rating may be assigned based on impairment of visual fields or muscle function, but the probative evidence does not support the assignment of a higher rating based on visual field loss or impaired muscle function.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6090, 6091.


The October 2011 and January 2013 VA examination report indicate that visual field testing using Goldmann perimetry was not accomplished because the left eye vision was too severely reduced for any form of visual field testing.  Goldmann perimetry testing at the January 2014 VA examination showed a visual field defect; the loss of the left visual field.  There was no concentric contraction of the visual field.  

While the diagnostic codes pertaining to visual field loss have been considered, the Veteran's left eye disability is already rated at 30 percent, which is also the maximum evaluation under DC 6080 (for visual field defects) in the absence of concentric contraction of the visual field.  The medical evidence demonstrates that there has been no contraction of the Veteran's visual field.  Therefore, DC 6080 may not serve as a basis for an increased rating.  

The medical evidence also establishes that no diplopia has been present during the appeal.  Therefore, the diagnostic codes pertaining to impairment of muscle function are not for application.  See 38 C.F.R. § 4.79, Diagnostic Codes 6090, 6091.

The Board has also considered whether the assignment of a separate, compensable rating for the Veteran's service-connected left eye disability under DC 7800 (for disfigurement) is appropriate.  

Under DC 7800 disfigurement of the head, face, or neck is evaluated as follows: with one characteristic of disfigurement (10 percent); or, with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement (30 percent).  Higher ratings of 50 and 80 percent require more severe findings.  38 C.F.R. § 4.118, DC 7800.

The Veteran's lay assertions have been considered in this regard.  In a September 2009 statement, he indicated that he has psychological stress secondary to the physical deformation of his eye.  He also reported that people point at him and call him names.  

The October 2008 VA examination report shows the external examination of the left eye, including the lid and eyelashes, was normal.  There was loss of the iris from the iris root at '7 to 9 o'clock.'  There was a 0.5 millimeter (mm) area of opacity in the cornea and a clear posterior chamber in the intraocular lens.  The examiner opined that there was no scarring or disfigurement.  

The October 2011 VA examiner indicated that the Veteran's eye condition consisted of an inferonasal peripheral corneal scar, but his eye condition did not result in scarring or disfigurement.  The examiners in January 2013 and in January 2014 described a corneal scar as well, but stated that it did not cause scarring or disfigurement.  As all of the VA examiners have indicated that the Veteran's left eye does not manifest with any scarring or disfigurement, as contemplated by diagnostic rating criteria in DC 7800, there is no basis for the assignment of a separate, compensable rating for the Veteran's service-connected left eye disability under DC 7800.

Consideration has been given to assigning a staged rating; however, at no point during this appeal have the criteria for a rating in excess of 30 percent for right eye disability been met.  Therefore, staged ratings are not warranted.

The evidence shows that the Veteran's service-connected residuals of a left eye injury with corneal scar, status post irridectomy and cataract results in light perception visual acuity and a corneal scar; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected residuals of a left eye injury with corneal scar, status post irridectomy and cataract disability is adequate, and referral for extraschedular evaluation is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claim for an increased rating; there is no doubt to be resolved; and an increased rating is not warranted.


ORDER

An increased evaluation for residuals of a left eye injury with corneal scar, status post irridectomy and cataract, rated 30 percent disabling is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


